TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00364-CV


Shannan Kelm, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NO. 16,433A, HONORABLE JOE CARROLL, JUDGE PRESIDING

 

O R D E R

		The reporter's record in this cause is overdue.  The reporter's record was due in
this Court on June 23, 2008.  On June 12, 2008, this Court received a request from court reporter
Lynette Thorpe for an extension of time to file the record to July 30, 2008.  On September 3, 2008,
this Court's clerk sent notice to Thorpe that the record was overdue and requested that she file either
the record or an explanation for its lateness by September 15, 2008.  No record or response was filed.
		The reporter's record in this case must be filed on or before November 3, 2008.  No
further extensions will be granted.
		Ordered October 15, 2008.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson